DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MULTI-FUNCTION PRINTER WITH A DETACHABLE SCANNER BODY THAT CAN CHANGE THE MODES OF OPERATION THAT INVOLVE SCANNING AND PRINTING WITH THE MULTI-FUNCTION PRINTER BASED ON THE SCANNER CONNECTION.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Ll. 2: the phrase “to the user” is suggested to be changed to -- to a user --.  Claims 7 and 8 are objected based on their dependency.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first scanning module, printer module and operation assembly in claims 1-3, 7, 8 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Harada (US Pub 2020/0314269).

CLAIMS  
What is claimed is:  

Re claim 1: Harada teaches a multi-function printer, comprising: 
a printer body, in which a printer module is disposed (e.g. the printer body (2) contains a printing mechanism along with a controller (10) that controls the printing process, which is taught in ¶ [27] and [47].); and

[0027] The image forming unit 5 is arranged on the right of the pair of sheet feed rollers 44. The image forming unit 5 includes a photosensitive drum 51 as an image carrier rotatably provided in the image forming apparatus body 2. Around the photosensitive drum 51, a charger 52, a developing unit 53, and a transfer roller 54 are disposed. Further, an optical scanning device 56 is disposed above the photosensitive drum 51. The optical scanning device 56 includes a polygon mirror 56a deflecting and scanning a laser beam emitted from a light source (not illustrated), and a turning mirror 56b reflecting a deflected and scanned light beam toward a surface of the photosensitive drum 51. The image forming unit 5 forms an image on a sheet fed thereinto from the manual sheet feeding unit 4, as described later.

[0047] The rotation of the pair of sheet feed rollers 33 and the pair of sheet discharge rollers 34 causes the document to pass through the CIS sensor 32, during which the CIS sensor 32 reads a surface image of the document. The controller 70 analyzes the surface image read by the CIS sensor 32 and generates image data thereof, and transmits the generated image data to the controller 10 in the image forming apparatus body 2 (see FIG. 2) via the communication unit 73. The controller 10 in the image forming apparatus body 2 conducts the image forming operation on a sheet on the basis of the image data transmitted thereto from the controller 70 of the scanner device 3. Note that the image data may be stored into a storage medium which is provided in the image forming apparatus body 2, or may be transmitted to an external device which is connected to the image forming apparatus body 2 through a communication network.
 
a scanner body, in which at least one first scanning module, a feeding roller and a sensor are disposed (e.g. in figure 5, the scanner body contains a controller (70) that controls the scanner, which is taught in ¶ [39]-[41].  The scanner contains rollers used to feed a sheet into the scanner, which is taught in ¶ [38].  The scanner contains a sensor used to detect a document input into the sensor, which is taught in ¶ [41].), 


    PNG
    media_image1.png
    443
    453
    media_image1.png
    Greyscale

[0038] In the scanner housing 31, a pair of sheet feed rollers 33 and a pair of sheet discharge rollers 34 are disposed on the left and right of the guide member 35, respectively. The pair of sheet feed rollers 33 and the pair of sheet discharge rollers 34 are driven by a motor 71, which is housed in the scanner housing 31, to nip and convey a document. The pair of sheet feed rollers 33 are arranged such that the nip thereof faces the document inlet 31a. The pair of sheet discharge rollers 34 are arranged such that the nip thereof faces the document outlet 31b.
[0039] The scanner housing 31 further houses a controller 70 (shown in FIG. 5B only). The controller 70 is composed of a microcomputer including a CPU, a ROM, and a RAM.
[0040] As shown in FIG. 5B, the controller 70 is connected to the CIS sensor 32, the motor 71, a document detection sensor 72, a communication unit 73, and a battery 74.
[0041] The motor 71 drives the pair of sheet feed rollers 33 and the pair of sheet discharge rollers 34 upon receipt of an instruction from the controller 70. The document detection sensor 72 detects the presence and absence of a document is present on a conveyance path at the upstream side of the nip of the pair of sheet feed rollers 33, and transmits a detection signal to the controller 70. The communication unit 73 transmits document image data read by the scanner device 3 to the image forming apparatus 1 upon receipt of an instruction from the controller 70. The battery 74 supplies power to the controller 70, the motor 71, the document detection sensor 72, and the communication unit 73.
wherein the feeding roller and the sensor are disposed at an inlet of a sheet passage (e.g. the feeding roller and the document detection sensor are at the input portion of the scanner to detect the insertion of the document within the scanner, which is seen in figure 5 and explained in ¶ [41] above.); 
wherein when the sensor senses presence of a sheet medium, the first scanning module (interpretation: the first scanning module performs image scanning on the sheet medium to obtain image data representative of the sheet, which is disclosed on page 3.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) immediately performs image scanning on the sheet medium to obtain image data, and then the printer module (interpretation: printer module prints out the image data, which is disclosed on pages 3 and 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) prints out the image data (e.g. once the device detects the sheet of paper at a sensor location, the feed rollers are used to feed a sheet within the scanner, which is taught in ¶ [45].  The scanner scans the sheet, and the scanned image data is sent to the printer controller to print an image of the scanned data, which is taught in ¶ [47].).  

[0045] To cause the scanner device 3 to read an image of a document, the user sets the document at the nip of the pair of sheet feed rollers 33 when the scanner device 3 has been turned on and is in a standby state. Thereby, the document detection sensor 72 is brought into an ON state (a state where the presence of the document is detected). When the ON state of the document detection sensor 72 has continued for a predetermined period of time (for example, 2 to 3 seconds), the controller 70 starts to rotationally drive the pair of sheet feed rollers 33 and the pair of sheet discharge rollers 34.

[0047] The rotation of the pair of sheet feed rollers 33 and the pair of sheet discharge rollers 34 causes the document to pass through the CIS sensor 32, during which the CIS sensor 32 reads a surface image of the document. The controller 70 analyzes the surface image read by the CIS sensor 32 and generates image data thereof, and transmits the generated image data to the controller 10 in the image forming apparatus body 2 (see FIG. 2) via the communication unit 73. The controller 10 in the image forming apparatus body 2 conducts the image forming operation on a sheet on the basis of the image data transmitted thereto from the controller 70 of the scanner device 3. Note that the image data may be stored into a storage medium which is provided in the image forming apparatus body 2, or may be transmitted to an external device which is connected to the image forming apparatus body 2 through a communication network.

Re claim 13: The teachings of Harada are disclosed above.
Harada teaches the multi-function printer according to claim 1, wherein when the sensor senses presence of the sheet medium, the first scanning module is directly enabled to perform image acquiring without being triggered by a start button or a copy button (e.g. the MFP can contain a power button only for the scanner or printer and no start button or copy button in order to perform scanning and printing functions.  When the printer is powered, this also powers the scanner to perform scanning when a document is detected, which is taught in ¶ [42], [43], [45] and [47] above.).  

Re claim 14: The teachings of Harada are disclosed above.
Harada teaches the multi-function printer according to claim 1, wherein when the sensor senses presence of the sheet medium, the first scanning module is directly enabled to perform image acquiring to start a copy operation without being triggered by a start icon or a copy icon disposed on a touch screen (e.g. the MFP can contain a power button only for the scanner or printer and no start button or copy button in order to perform scanning and printing functions.  When the printer is powered, this also powers the scanner to perform scanning when a document is detected, which is taught in ¶ [42], [43], [45] and [47] above.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sato (JP Pub 2004-338234 (Pub Date: 12/2/2004)).

Re claim 2: The teachings of Harada are disclosed above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, wherein the printer body further comprises an operation assembly for setting different parameters or use modes.  
However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses a MFP that contains several printing modes (same field of endeavor or reasonably pertinent to the problem).    
Sato teaches wherein the printer body further comprises an operation assembly (interpretation: operation assembly is for setting various parameters or use modes.  The operation assembly is for setting the parameters or use modes of the side-mounted scanner body, which is disclosed on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) for setting different parameters or use modes (e.g. the invention teaches a control device as a main controller used to control whether to print in simplex printing mode or duplex printing mode, which is taught in ¶ [63]-[65].).

[0063] FIG. 14 shows a part of an operation panel 50 of a stencil printing apparatus capable of double-sided printing in this embodiment. Reference numeral 51 denotes a print number display unit; 52, a stencil making start key; 53, a print start key; 54, a stop key; 55, a ten key; 56, a simplex print mode designation key; 57, a single-sided print mode display LED; 58, a duplex print mode designation key; 59, a duplex print mode display LED; and 60, a liquid crystal display unit. A control device (e.g., a main controller of a stencil printing machine), which is not shown, has a counter for counting the number of printed sheets and cumulatively adding it only when the duplex printing mode is designated, and displays a display prompting replacement of the cleaning rollers 27 and 28 when the numerical value of the counter reaches a predetermined value on the liquid crystal display unit 60. For example, a display indicating "replacement time of the cleaning roller" is displayed. The control unit and the liquid crystal display unit 60 constitute a means for determining and notifying the replacement time of the cleaning member. In one side printing, neither the press roller 13 nor the cleaning rollers 27 28 are basically contaminated with ink. Since the cleaning rollers 27 and 28 are soiled only at the time of duplex printing, it is possible to more accurately grasp the life of the cleaning rollers 27 and 28 as described above. In other words, it is possible to prevent deterioration in image quality due to continuation of use of the cleaning rollers 27 and 28 having deteriorated cleaning function. Since the replacement time of the cleaning rollers 27 and 28 can be determined more accurately, running cost can be saved.[0064] The control action which starts cleaning roller exchange based on the flow chart of Fig.15 is described. When a printing operation (printing operation) is started (S 1), it is checked whether or not the control device is in the duplex printing mode (S 2), and in the case of the duplex printing mode, the number of printed sheets is counted by the counter and added to the current value of the memory (S 3). Next, it is checked whether or not the value of the memory exceeds 100000 (value determined by experiment) (S 4), and when the value exceeds the value, the fact that the replacement of the cleaning roller is necessary is displayed on the liquid crystal display unit 60 (S 5). Next, it is checked whether or not the cleaning roller has been replaced (S 6). Whether or not the cleaning roller has been replaced is judged by a signal of a sensor (not shown) which is turned on and off in accordance with the attaching / detaching operation of the cleaning roller. When the cleaning roller is replaced, the memory value is cleared to 0 (S 7).[0065] In one side printing, neither the press roller 13 nor the cleaning rollers 27 28 are basically contaminated with ink. Although the cleaning rollers 27 and 28 become dirty only at the time of double-side printing, the soiling degree of the cleaning rollers 27 and 28 is fundamentally determined by the surface image 5. Further, it has been found that a ratio of a solid image of the surface image 5 (a solid image ratio) greatly influences. Therefore, in order to more accurately grasp and display the contamination life of the cleaning rollers 27 and 28, it is necessary to calculate in consideration of the ratio of the solid of the surface image 5. By detecting the percentage of the surface image of the surface image 5 in the image processing control part at the time of plate making and correcting the calculated value in the direction of advancing the replacement time of the cleaning rollers 27 28 when the ratio is equal to or larger than a specified value, it is possible to more accurately determine and display the image. If the ratio of the solid image can be detected in this way, the larger the degree of the solid is, the larger the stain becomes, so that the life of the cleaning rollers 27 and 28 can be calculated more accurately. This is also true of the above embodiments.

Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the printer body further comprises an operation assembly for setting different parameters or use modes, incorporated in the device of Harada, in order to have a means to perform single side or double side printing while cleaning a means used for printing, which contributes to high precision transfer of ink for printing in simplex or duplex modes (as stated in Sato ¶ [08]).  

Re claim 3: The teachings of Harada in view of Sato are applied to dependent claim 2 disclosed above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 2, wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode.  
However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses an MFP that contains several printing modes (same field of endeavor or reasonably pertinent to the problem).    
Sato teaches wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode (e.g. the invention teaches a control device as a main controller used to control whether to print in simplex printing mode or duplex printing mode, which is taught in ¶ [63]-[65] above.  In ¶ [63], different buttons can be selected to select single or double sided printing.).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode, incorporated in the device of Harada, in order to have a means to perform single side or double side printing while cleaning a means used for printing, which contributes to high precision transfer of ink for printing in simplex or duplex modes (as stated in Sato ¶ [08]).  

Re claim 4: The teachings of Harada in view of Sato are applied to dependent claim 3 disclosed above.
Harada teaches the multi-function printer according to claim 3, wherein the multi-function printer has no start button and no copy button (e.g. the MFP can contain a power button only for the scanner or printer and no start button or copy button in order to perform scanning and printing functions.  When the printer is powered, this also powers the scanner to perform scanning when a document is detected, which is taught in ¶ [45], [47] above, [42] and [43].).  

[0042] The scanner device 3 has a power button 37 (see FIG. 2) for switching between an ON state where power is supplied by the buttery 74 and an OFF state where the supply of power by the buttery 74 is interrupted. The power button 37 is exposed at a rear end of an outer surface of the scanner device 3 (a top surface of the scanner housing 31) so that the user can press it with his/her finger.

[0043] Note that a configuration may be employed in which the battery 74 is not provided and a power source for the image forming apparatus body 2 is used also as a power source for the scanner device 3. In this case, wires extending from the power source for the image forming apparatus body 2 are connected to the scanner device 3 so that the scanner device 3 can be turned on and off in conjunction with turning-on and turning-off of a power button (not illustrated) of the image forming apparatus 1.

Re claim 5: The teachings of Harada in view of Sato are applied to dependent claim 3 disclosed above.
Harada teaches the multi-function printer according to claim 3, wherein the multi-function printer has no start button, no copy button and no display (e.g. the MFP can contain a power button only for the scanner or printer and no start button or copy button in order to perform scanning and printing functions.  When the printer is powered, this also powers the scanner to perform scanning when a document is detected, which is taught in ¶ [42], [43], [45] and [47] above.).  

Re claim 6: The teachings of Harada in view of Sato are applied to dependent claim 2 disclosed above.
However, Harada fails to specifically teach the features of the multi-function printer according to claim 2, further comprising a simplex printing indicator and a duplex printing indicator outputting indicating lights to the user, wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode respectively corresponding to the indicating lights outputted by the simplex printing indicator and the duplex printing indicator.  
However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses an MFP that contains several printing modes (same field of endeavor or reasonably pertinent to the problem).    
Sato teaches further comprising a simplex printing indicator and a duplex printing indicator outputting indicating lights to the user, wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode respectively corresponding to the indicating lights outputted by the simplex printing indicator and the duplex printing indicator (e.g. the invention teaches a control device as a main controller used to control whether to print in simplex printing mode or duplex printing mode, which is taught in ¶ [63]-[65] above.  In ¶ [63], different buttons can be selected to select single or double sided printing.  In addition, LEDs indicating single sided printing or double sided printing are activated based on the mode selected for printing.).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a simplex printing indicator and a duplex printing indicator outputting indicating lights to the user, wherein the use modes which can be set by the operation assembly comprise a simplex copy mode and a duplex copy mode respectively corresponding to the indicating lights outputted by the simplex printing indicator and the duplex printing indicator, incorporated in the device of Harada, in order to have a means to perform single side or double side printing while cleaning a means used for printing, which contributes to high precision transfer of ink for printing in simplex or duplex modes (as stated in Sato ¶ [08]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, as modified by Sato, as applied to claim 6 above, and further in view of Ara (USP 5889597) and Kobayashi (JP Pub 2007-185962 (Pub Date: 7/26/2007)).

Re claim 7: The teachings of Harada in view of Sato are disclosed above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 6, wherein: 
when the scanner body is detached from the printer body and the printer module is disconnected from the first scanning module and the sensor by the user, the operation assembly automatically switches to a printer mode, in which the simplex printing indicator and the duplex printing indicator are automatically disabled from outputting the indicating lights to the user, and the multi-function printer is ready for receiving print data from an external device; and 
when the scanner body is attached to the printer body and the printer module is electrically connected to the first scanning module and the sensor by the user, the operation assembly automatically switches to a copy mode, in which one or two of the simplex printing indicator and the duplex printing indicator are automatically enabled to output the indicating lights to the user.  

However, this is well known in the art as evidenced by Ara.  Similar to the primary reference, Ara discloses using a scanner and printer for a copy operation (same field of endeavor or reasonably pertinent to the problem).    
Ara teaches wherein: 
when the scanner body is detached from the printer body and the printer module is disconnected from the first scanning module and the sensor by the user, the operation assembly automatically switches to a printer mode, in which the simplex printing indicator and the duplex printing indicator are automatically disabled from outputting the indicating lights to the user, (e.g. the invention detects if a print mode has been input.  If the overall device is set in print mode, it checks to see if a scanner is still connected.  If the scanner is still connected, the print mode is not able to be activated in order to initiate printing.  The display informs the user to disconnect the scanner and disables any notification of the read mode from being displayed, which is taught in col. 8, ll. 47-62 and col. 11, ll. 41-52.  With the status display sections on the printer section outlined in col. 4, ll. 1-15, not reflecting a scanning status or information about a simplex or duplex scanning operation is performed.); and 

(41) When, on the other hand, it is determined in step S1 that the apparatus is in the print mode, in step S7, a check is made to determine whether the scanner unit 8 has been mounted. When it is determined that the scanner unit 8 has been mounted, in step S8, an operation for disallowing a printing operation is performed, and a display for prompting the removal of the scanner unit 8 is made on the display section 203C. As a result, it is possible to prevent that a printing operation is performed with the scanner unit being mounted, and to limit the deterioration of the performance of the reading sensor.
(42) After the display operation, in the same way as in the read mode, when it is determined that the scanner unit has been removed (step S9), a reading operation is disallowed, and this fact is displayed (step S10), and printing is performed (step S11).

(60) In addition, since the control mode of the printer and the scanner unit can be changed according to the determination of whether the scanner unit has been mounted in the printer, it is possible to prevent that printing is performed with the scanner unit being mounted and the recording paper is transported within the scanner unit. As a result, it is possible to use as a system in which the image information processing apparatus and the scanner are combined, and handling thereof becomes easy. Also, since the scanner and the recording apparatus can be combined into one unit, it is possible to obtain a system having ease of transportation.

when the scanner body is attached to the printer body and the printer module is electrically connected to the first scanning module and the sensor by the user, the operation assembly automatically switches to a copy mode, in which one or two of the simplex printing indicator and the duplex printing indicator are automatically enabled to output the indicating lights to the user (e.g. the scanner can be detected as re-attached to the overall body.  After the detection of the scanner, the printer can be switched to the mode that allows for scanning and printing the data after the scan, which is taught in col. 8, ll. 13-46.  The scanning to print process is outlined in col. 5, ll. 28-63.  With the simplex mode light being actuated in the previously applied reference of Sato, the combination of Harada, Sato and Ara performs this feature.).

(13) The image of the original document 6 transported on the paper guide 113 is read by a reading scanner 114 disposed at a position facing the paper guide 113 with the original document 6 being sandwiched between the paper guide 113 and the reading scanner 114. The original document thus read is transported by the cooperative operation of a paper transport roller 115 which rotates by a driving force transmitted from the paper transport roller gear 111 through an idle gear 116, and the pinch roller 112 which is in press contact with the paper transport roller 115, and the original document is ejected.
(14) The case in which the recording paper 22 is transported is the same as that described above, and is different only in that reading of an image is not performed.
(15) The data read by the scanner 8 in the above-described way is transferred to a host computer 19 through a cable 18 connected to the scanner 8. The data read in the above-described steps is transferred to the printer 1 side through an interface cable 20 by which the host computer 19 is connected to the printer 1. Thereafter, when the recording paper 22 is set in the printer 1 in the same manner as for the original document 6, an image based on the above-mentioned data is recorded on the recording paper 22.
(16) The above description is concerned with a case in which the image on the original document 6 is the same as that to be recorded on the recording paper 22, i.e., a case of copy. When the data read by the scanner 8 is processed in various ways in the host computer 19 and the results thereof are recorded, also, the same steps as above are taken.

(36) A detection section 209 of the scanner unit detects the mounting of the scanner 8 in the printer 1, for example, detects the mounting in accordance with the change in the signal when the respective connectors of the printer 1 and the scanner unit 8 are connected to each other as described previously.
(37) The operation procedure shown in FIG. 7 is initiated when the operator presses either the mode setting key 203A or 203B of the operation section 203. Initially, in step S1, a check is made to determine which mode the pressed key is for.
(38) When the mode is determined to be a read mode, then a check is made in step S2 to determine whether the scanner unit 8 has been mounted in the printer 1. This determination can be made on the basis of the detected signal of the detection section 209 of the scanner unit as described above. At this point, when it is determined that the scanner unit has not been mounted, in step S3, a display for prompting the mounting of the scanner unit 8 is made on a display section 203C of the operation section 203. In step S4, waiting for the scanner unit 8 to be mounted is done. When it is determined that the scanner unit 8 has been mounted, the process proceeds to step S5 where an operation related to a printing disallowance operation, for example, the pressing of the print mode setting key 203A is nullified, or a signal for disallowing ink from being discharged from the recording head is generated, and also the display section 203C displays the fact that it is in the read mode.
(39) Thereafter, in step S6, the reading operation described in each of the above-described embodiments is performed, and this operation procedure is completed.
(40) When it is determined in step S2 that the scanner unit 8 has been mounted, step S5 and subsequent steps are performed.

Therefore, in view of Ara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein: 
when the scanner body is detached from the printer body and the printer module is disconnected from the first scanning module and the sensor by the user, the operation assembly automatically switches to a printer mode, in which the simplex printing indicator and the duplex printing indicator are automatically disabled from outputting the indicating lights to the user; and 
when the scanner body is attached to the printer body and the printer module is electrically connected to the first scanning module and the sensor by the user, the operation assembly automatically switches to a copy mode, in which one or two of the simplex printing indicator and the duplex printing indicator are automatically enabled to output the indicating lights to the user, incorporated in the device of Harada, as modified by Sato, in order to operate in different modes with the attachment or detachment of a scanner, which can aid in maintaining the scanner in an optimal state of operation by preventing dirt from the scanner once detached (as stated in Ara col. 2, ll. 8-13).  

However, the combination above fails to specifically teach the features of the multi-function printer is ready for receiving print data from an external device.
However, this is well known in the art as evidenced by Kobayashi.  Similar to the primary reference, Kobayashi discloses stopping performing communication during an error mode (same field of endeavor or reasonably pertinent to the problem).    
Kobayashi teaches the multi-function printer is ready for receiving print data from an external device (e.g. the invention performs the feature of detecting an error that needs to be remedied by a user.  When such an error occurs in normal operation, the MFP is placed in an offline state.  The offline state is displayed on the operation panel (20) and is sent to the connect host computer to inform the user of an error that should be remedied.  While in offline state, the printer cannot receive external communications, which the scenario is taught in ¶ [25]-[29].  Kobayashi introduces the feature of causing  a MFP to go offline to prevent outside communication during the detection of an abnormal state.  Incorporating this feature within the combination above would yield taking the MFP into an abnormal state when detecting an abnormal state of detecting a scanner in printer mode.  The combination would perform the features of the claim above.).

[0024] (In normal operation).The time chart of FIG. 2 shows the state of each unit at the time of power-up of the image forming apparatus 51.[0025] As shown in the time chart, at a time point t 1 at which power is supplied to the image forming apparatus 51, there is no printing paper on the paper feed tray selected by menu setting by the menu processing unit 9 or a command from the host computer 40. A printer alarm status control part 6 confirms this by a paper alarm PAAL sent from an engine part 21 immediately, stops the operation of an I / F transmission / reception processing part 2 and an analysis / editing processing part 3, and puts it into an off-line state. A status notification by command reply is given to a host computer 40 and the off-line state is notified, and an alarm message informing that the state is in the absence of a paper and an offline state in which the operation is impossible is displayed on a display part 20 a of an operator panel 20.[0026] Further, when the power is turned on at time t 1, there is a paper sheet, and a paper sheet of the paper feed tray is exhausted by subsequent JOB printing, but even in a print interruption state where the page of the JOB print is completed and the next job is immediately printed, "no paper sheet" is detected and the image forming apparatus 51 is brought into an off-line state.[0027] As described above, when there is no printing paper on the selected paper feed tray, the image forming apparatus 51 immediately enters an offline state in the same manner as a paper jam state. Thus, in general, except in a special case, an offline state is continued until a printing paper is replenished and a "no paper" state is eliminated, and an operation (an editing process) is disabled (a stop) by analyzing a page data creation and a setting change command by receiving print data of a job printing.[0028] In such a case, the I / F transmission / reception processing unit 2 takes in the data into / from the transmission / reception buffer 7 a, but does not proceed to the analysis processing in the next step. Therefore, the host computer 40 cannot transmit information to the image forming apparatus 51 by a command that performs various requests, print data transmission, and the like.[0029] Therefore, in the image forming apparatus 51 described above, in the "normal operation" state, when the paper feed tray designated when the power is turned on is in the "no paper" state, it is possible to notify the host computer or the user of the paper absence state. Because of the off-line state, no external command is received, and all operations such as switching to another paper feed tray are stopped. In this case, there is a problem in that the paper is supplied to a predetermined paper feed tray and the paper is again brought into an online state.

[0051]In Step 3,4, when an alarm is generated in an off-line state, after returning to Step 1, the same operation is repeated, but when paper is replenished into a paper sheet feed tray, the apparatus is brought into a state in which an offline state or an alarm notification is released and a normal printing operation is performed in Step 12.

Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the multi-function printer is ready for receiving print data from an external device, incorporated in the device of Harada, as modified by Sato and Ara, in order to inform the user at the host computer of an error while stopping outside communication from coming in, which ensures the user is aware of the problem while preventing further information from being transmitted during the malfunction (as stated in Kobayashi [25]-[27]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, as modified by Sato, as applied to claim 6 above, and further in view of Iwata (USP 6069711) and Yoshida (JP Pub 2008-225707 (Pub Date: 09/25/2008)).

Re claim 8: The teachings of Harada in view of Sato are applied to dependent claim 6 disclosed above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 6, further comprising a scan-to-computer indicator, wherein the use modes further comprise a scan-to-computer mode, in which the first scanning module scans an image representative of the sheet medium to obtain the image data and the multi-function printer transmits the image data to an external device connected to thereto. 
However, an aspect of this is well known in the art as evidenced by Iwata.  Similar to the primary reference, Iwata discloses a small portable printer and scanner (same field of endeavor or reasonably pertinent to the problem).    
Iwata teaches a scan-to-computer indicator (e.g. the reference teaches various indicators used to indicate the operation mode of the device, which is taught in col. 5, ll. 24-40.  One operation mode is a fax mode that scans a document and sends the data to a computing device, which is taught in col. 10, ll. 7-26 and 46-52.  The indicators allow for indicating different types of operations of the MFP.).

(15) As shown in FIG. 1, a battery cover 26 is swingably provided on a lower portion of one side surface of the body 2, and a battery 27 is housed in the body 2, on the inside of the battery cover 26 as shown in FIG. 3. A carriage rail cover 28 is swingably provided on the upper portion of one side surface of the body 2. The carriage rail cover 28 is opened when the printer is used, and enables the movement of the carriage 15 up to the terminal end of a printing range. An operation panel 31 having a group of operation input keys 29 for input operation and various pilot lamps 30 for indicating operation mode of the device or the like are provided on the left side of the top surface of the body 2. A release lever 32 releases the feed rollers 12a, 12b shown in FIG. 3 from feeding of paper. The lower feed roller 12a is moved downward by pushing up the release lever 32, and the contact of the lower feed roller with the upper feed roller 12b under pressure is released.

(41) When using the printer/facsimile device 1 as a facsimile device, a facsimile mode is specified by corresponding one of input keys 29 shown in FIG. 1. In the facsimile mode, the facsimile control unit 64 enters the operating state, and the printer control unit 51 accepts only a print command and print data from the facsimile control unit 64 but will not accept any print data and print command from the host computer.
(42) When sending facsimile data, as shown in FIG. 3, an original is inserted into the original inlet 19 in the lower portion of the front surface of the body 2 toward the scanner platen roller 21. In this case, the original insertion sensor lever 24 is made to pivot on, its axis, causing the insertion sensor S1 to be turned on. When the insertion sensor S1 is turned on, the CPU 65 shown in FIG. 15 makes the motor driver 75 drive the platen drive motor M3 to rotate the scanner platen roller 21 clockwise in FIG. 3, and stop the platen drive motor M3 after the front of the original has been fed up to the reading position of the scanner device 23.

(46) When the original is completely read by the scanner 23, the CPU 65 sends the facsimile data stored in the scanner data storage area of the RAM 68. When sending the facsimile data by a digital telephone 7b, the digital modem 73 is used, while the analog modem 74 and the NCU 77 are used when sending by a general public line 78.

Therefore, in view of Iwata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a scan-to-computer indicator, incorporated in the device of Harada, as modified by Sato, in order to include various indicators on the MFP, which aid in conveying the type of operation the MFP is performing (as stated in Iwata col. 5, ll. 24-40).  
However, the combination above fails to specifically teach the features of wherein the use modes further comprise a scan-to-computer mode, in which the first scanning module scans an image representative of the sheet medium to obtain the image data and the multi-function printer transmits the image data to an external device connected to thereto.
However, this is well known in the art as evidenced by Yoshida.  Similar to the primary reference, Yoshida discloses scans a document and transmits the document (same field of endeavor or reasonably pertinent to the problem).    
Yoshida teaches wherein the use modes further comprise a scan-to-computer mode, in which the first scanning module scans an image representative of the sheet medium to obtain the image data and the multi-function printer transmits the image data to an external device connected to thereto (e.g. the invention discloses scanning a document and sending it via fax or a communication interface, which is taught in ¶ [54], [55], [61] and [62].  The invention teaches a scanning to transmission mode that is used to scan and transmit a scanned document, which is taught in ¶ [69].  This reference in combination with the previously applied references would allow for an indication and performance of a scan to transmission mode.).

[0054] The communication unit 10 transmits and receives to and from an external information processing apparatus 52, an Internet facsimile device 51, and an external device 54,55 through the Internet. information processing apparatus. Job data is included in data to be transmitted and received. The communications department 10 is connected to a router, a switching hub, etc. which are not illustrated via a LAN cable, and is connected with the network formed by the information processing apparatus 54 and 55, such as a personal computer and a server. The network is connected to the Internet via a communication line such as a telephone network or an optical fiber.[0055] The FAX modem 5 is connected to a telephone network via a telephone line and performs facsimile communication with an external facsimile apparatus 53 to transmit and receive data. Job data is included in data to be transmitted and received.

[0061] Further, in the facsimile mode and the facsimile mode, the device control unit 8 is used for the facsimile mode. Image data sent from an image reading part 2 to a local memory 6 a of an image forming part 6 is subjected to image processing by an image processing part 9, and is output to a communication part 10, a FAX modem 5, or a communication interface 7, and is transmitted to the outside of the device.[0062] However, in such a multifunction peripheral 1, when a plurality of print jobs using the image forming unit 6 are concentrated, for example, one image forming unit 6 cannot be processed in parallel. The same is true of a transmission job for transmitting job data from the communication unit 10, the FAX modem 5, or the communication interface 7.

[0069] The image data transmission unit (job processing unit) 41 transmits image data in the transmission mode of the facsimile mode and the transmission mode of the scanner mode. The image data transmission unit 41 includes a communication unit 10, a FAX modem 5, and a communication interface 7 shown in FIG. 2.

Therefore, in view of Yoshida, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the use modes further comprise a scan-to-computer mode, in which the first scanning module scans an image representative of the sheet medium to obtain the image data and the multi-function printer transmits the image data to an external device connected to thereto, incorporated in the device of Harada, as modified by Sato and Iwata, in order to select a scan to transmission option on an operation panel for output, which allows for the user to understand the function of the current job  (as stated in Yoshida ¶ [15] and [18]-[21]).  

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sheng (US Pub 2017/0374215).

Re claim 9: The teachings of Harada are disclosed above.
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, wherein the scanner body is disposed on one side of the printer body, and a width of the one side of the multi-function printer is slightly greater than a width of the scanner body.  
However, this is well known in the art as evidenced by Sheng.  Similar to the primary reference, Sheng discloses scanning a document for output (same field of endeavor or reasonably pertinent to the problem).    
Sheng teaches wherein the scanner body is disposed on one side of the printer body, and a width of the one side of the multi-function printer is slightly greater than a width of the scanner body (e.g. the invention shows in figure 6, an ADF that scans a document that is on a side of the printer.  The overall width of the scanner is smaller than the width of the printer, which is seen in figure 6 and explained in ¶ [64].).

[0064] FIG. 6 is another example showing the peripheral electronic device having an automatic document feeder 1′ according to this disclosure. As shown in FIG. 6, the peripheral electronic device 1′ is similar to FIG. 1 except for the difference that the input tray 132 of the automatic document feeder 13 is in a substantially upright state. It is worth noting that the input tray 132 of the automatic document feeder 13 may also have the completely upright state. In the above-mentioned state, the user has to judge whether the image side of the information medium faces frontward or backward or both images side of the information medium are to be copied. FIG. 6a is a schematic view showing an operation interface in a copying method according to a ninth embodiment of this disclosure. The embodiment is similar to FIG. 1a except for the difference that the patterns or graphic icons of the operation buttons 12, 14 and 16 can make the user clearly understand the front side, the back side or the both sides. FIG. 6b is a schematic view showing an operation interface in a copying method according to a tenth embodiment of this disclosure. The embodiment is similar to FIG. 1c except for the difference that the texts of the operation buttons 12′, 14′ and 16′ can make the user understand the front side, the back side or the both sides. It is worth noting that the above-mentioned FIGS. 1b, 1d to 1f are also applied to the peripheral electronic device of FIG. 6.

Therefore, in view of Sheng, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the scanner body is disposed on one side of the printer body, and a width of the one side of the multi-function printer is slightly greater than a width of the scanner body, incorporated in the device of Harada, in order to provide a more compact scanner connected to a side of a printer for performing a copy operation using a selected setting, which can aid in preventing operator error in re-performing a copy operation (as stated in Sheng ¶ [07]-[09]).  

Re claim 15: The teachings of Harada are disclosed above.
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, further comprising a second scanning module disposed opposite the first scanning module.  
However, this is well known in the art as evidenced by Sheng.  Similar to the primary reference, Sheng discloses scanning a document for output (same field of endeavor or reasonably pertinent to the problem).    
Sheng teaches further comprising a second scanning module disposed opposite the first scanning module (e.g. the invention teaches first and second scanning assembly opposed to one another in the directions above and below a conveyance path.  This is taught in ¶ [36], [47] and [52].).

[0036] In another embodiment, when the detector detects the presence of the information medium, the setting options of the image acquiring side(s) are enabled. In the fifth embodiment of FIG. 3, the selection of the image acquiring side(s) of the information medium on the control panel is controlled by one single image module 173 without being established by multiple image sub-modules. For example, the first side operation button 12 is set to transmit the first signal and start the single image module 173 (loading the program codes) to start a first image acquiring sub-assembly 23 at a first time point t1 to scan the first side (top side) of the information medium; the second side operation button 14 is set to transmit the second signal and start the single image module 173 to start a second image acquiring sub-assembly 25 at a second time point t2 to scan the second side (bottom side) of the information medium; and the duplex operation button 16 is set to transmit the third signal and start the single image module 173 to start the first image acquiring sub-assembly 23 at the first time point t1 and to start the second image acquiring sub-assembly 25 at the second time point t2 to scan the both sides (top and bottom sides) of the information medium. Of course, this embodiment can directly enter the mode of setting the image acquiring side as the image side operation button is triggered without the provision of the detector for detecting the presence of the information medium.

[0047] The image acquiring assembly further comprises the first image acquiring sub-assembly 23 for acquiring the image of the first side of the information medium, and the second image acquiring sub-assembly 25 for acquiring the image of the second side of the information medium. The processor controls the first image acquiring sub-assembly 23 to operate at the first time point t1; and controls the second image acquiring sub-assembly 25 to operate at the second time point t2.

[0052] When the copying system detects the third signal in this embodiment, the processor enables the first image acquiring sub-assembly 23 and the second image acquiring sub-assembly 25. Regarding the system control, the processor enables the first image sub-module 171 and the second image sub-module 172 at the same time or different times.


Therefore, in view of Sheng, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a second scanning module disposed opposite the first scanning module, incorporated in the device of Harada, in order to provide a more compact scanner connected to a side of a printer for performing a copy operation using a selected setting for duplex scanning, which can aid in preventing operator error in re-performing a copy operation (as stated in Sheng ¶ [07]-[09]).  


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Common Knowledge of compact copier design (Official Notice).

Re claim 10: The teachings of Harada are disclosed above.
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, wherein a print supply tray is disposed under the printer body, and a discharge tray is disposed above the printer body.  	However, this is well known in the art as evidenced by Common Knowledge of compact copier design.  Similar to the primary reference, Common Knowledge of compact copier design discloses printing of a document within a compact device (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of compact copier design teaches wherein a print supply tray is disposed under the printer body, and a discharge tray is disposed above the printer body (e.g. typical desktop copiers, such as the HP laser jet pro 400, contain a sheet tray that houses sheets at the bottom floor of the copier underneath the printer body area and discharges sheets above the printer area.  This is done in order to have a compact design to print sheets and discharge them on a surface that can hold them without touching the desk or floor.).
Therefore, in view of Common Knowledge of compact copier design, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a print supply tray is disposed under the printer body, and a discharge tray is disposed above the printer body, incorporated in the device of Harada, in order to allow for a scanner and printer to be combined in a single device with a smaller footprint based on the arrangement of the paper tray holding sheets and discharge area locations.  

Re claim 11: The teachings of Harada are disclosed above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, wherein the multi-function printer is adapted to be placed on a table or a cabinet so that a total level of the multi-function printer from a floor, which supports the table or cabinet, does not exceed one meter.  
However, this is well known in the art as evidenced by Common Knowledge of compact MFPs.  Similar to the primary reference, Common Knowledge of compact MFPS discloses a compact printing device to output scanned documents (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of compact MFPs teaches wherein the multi-function printer is adapted to be placed on a table or a cabinet so that a total level of the multi-function printer from a floor, which supports the table or cabinet, does not exceed one meter (e.g. it is known in the art to manufacture printers that are less than one meter or one foot.  For example, the HP Office Jet 4650 with scanner and printing capabilities is a height of 7.52 inches.  This allows for it placement on a desk and not occupy a large amount of space.).
Therefore, in view of Common Knowledge of compact MFPs, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the multi-function printer is adapted to be placed on a table or a cabinet so that a total level of the multi-function printer from a floor, which supports the table or cabinet, does not exceed one meter, incorporated in the device of Harada, in order to manufacture a MFP that is below a certain height, which reduces the amount of space the device occupies when on a desk.  

Re claim 12: The teachings of Harada in view of Common Knowledge of compact MFPs are disclosed in dependent claim 11 above. 
However, Harada fails to specifically teach the features of the multi-function printer according to claim 11, wherein a total height of the multi-function printer from the table or cabinet does not exceed 30 cm.  
However, this is well known in the art as evidenced by Common Knowledge of compact MFPs.  Similar to the primary reference, Common Knowledge of compact MFPS discloses a compact printing device to output scanned documents (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of compact MFPs teaches wherein a total height of the multi-function printer from the table or cabinet does not exceed 30 cm (e.g. it is known in the art to manufacture printers that are less than one meter or one foot.  For example, the HP Office Jet 4650 with scanner and printing capabilities is a height of 7.52 inches.  This allows for it placement on a desk and not occupy a large amount of space.).
Therefore, in view of Common Knowledge of compact MFPs, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a total height of the multi-function printer from the table or cabinet does not exceed 30 cm, incorporated in the device of Harada, in order to manufacture a MFP that is below a certain

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Iwata.

Re claim 16: The teachings of Harada are disclosed above.
However, Harada fails to specifically teach the features of the multi-function printer according to claim 1, wherein the feeding roller cooperate with the first scanning module to feed the sheet medium, and there is no feeding roller disposed at an inlet and an outlet of the sheet passage.  
However, this is well known in the art as evidenced by Iwata.  Similar to the primary reference, Iwata discloses a small portable printer and scanner (same field of endeavor or reasonably pertinent to the problem).    
Iwata teaches wherein the feeding roller cooperate with the first scanning module to feed the sheet medium, and there is no feeding roller disposed at an inlet and an outlet of the sheet passage (e.g. the invention teaches a scanner platen roller used to feed in sheets into the scanner to be scanned and discharged.  The scanner feeding roller is the only roller used to feed, which is taught in col. 4, ll. 66-col. 5, ll. 23.).

(12) An original inlet 19 for originals to be sent is formed between the upper edge of the scanner cover 18 and the upper edge of the opening 17, and an original outlet 20 is formed between the lower edge of the scanner cover 18 and the lower edge of the opening 17. A scanner platen roller 21 to feed the originals is pivotally supported inside the opening 17 along the lateral direction of the body 2 to rotate freely. There is an original transport passage 22 extending from the original inlet 19 to the original outlet 20 passing the peripheral surface of the scanner platen roller 21 for feeding the originals. A scanner 23 to read data contained in the original is arranged opposite to the rear peripheral surface of the scanner platen roller 21.

(13) The original transport passage 22 between the original inlet 19 and the scanner platen roller 21 has an original insertion sensor lever 24 to detect whether or not the original is inserted, and the original transport passage 22 between the scanner platen roller 21 and the original outlet 20 has an original discharge sensor lever 25 to detect whether or not the original is discharged.

(14) Thus, the scanner unit 5 is composed of the original inlet 19, the original outlet 20, the scanner platen roller 21 for feeding the original, the original transport passage 22 and the scanner 23.

Therefore, in view of Iwata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the feeding roller cooperate with the first scanning module to feed the sheet medium, and there is no feeding roller disposed at an inlet and an outlet of the sheet passage, incorporated in the device of Harada, in order to have a single roller used for scanning a sheet, which contributes to providing a composite and compact scanner/printer device (as stated in Iwata col. 1, ll. 57-63).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima teaches a scanner on a side of the printer body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672